                                                     THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                               UNITED STATES DISTRICT COURT
 7
                              WESTERN DISTRICT OF WASHINGTON
 8                                      AT SEATTLE

 9    UNITED STATES OF AMERICA,                          CASE NO. CR19-0023-JCC
10                          Plaintiff,                   MINUTE ORDER
11           v.

12    LEE JAMES CLINE,

13                          Defendant.
14

15          The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17          This matter comes before the Court on the parties’ stipulated motion to file sur-reply
18   (Dkt. No. 48). Having thoroughly considered the motion and the relevant record, the Court
19   hereby GRANTS the motion and ORDERS as follows:
20      1. The Government is GRANTED leave to file a sur-reply discussing the matter described
21          in the parties’ stipulated motion. The sur-reply shall not exceed two pages in length and
22          must be filed no later than February 14, 2020.
23      2. Defendant is GRANTED leave to file an optional reply to the Government’s sur-reply.
24          Any such reply shall not exceed two pages in length and must be filed no later than
25          February 21, 2020.
26      3. The Clerk is DIRECTED to renote Defendant’s motion to dismiss the indictment (Dkt.


     MINUTE ORDER
     CR19-0023-JCC
     PAGE - 1
 1         No. 40) to February 21, 2020.

 2         DATED this 12th day of February 2020.

 3                                                 William M. McCool
                                                   Clerk of Court
 4
                                                   s/Tomas Hernandez
 5
                                                   Deputy Clerk
 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     CR19-0023-JCC
     PAGE - 2
